Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. Claims 2-4 and 14-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of the allowable claim due to their dependence thereupon. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species 1-4, as set forth in the Office action mailed on 07/20/2021, is hereby withdrawn and Claims 2-4 and 14-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
	Upon consideration of the amended specification and claims, all previous objections to the disclosure, as well as the rejection under 35 U.S.C. 112(b) to now-cancelled Claim 17, are hereby withdrawn. An additional Examiner’s amendment has been made to correct all remaining issues to put the application in condition for allowance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomoki Tanida on 08/25/2022.
The application has been amended as follows: 
Claim 13: In line 35, delete “a pressure” and replace with --the pressure--
Claim 14: In line 20, delete “a pressure” and replace with --the pressure--
Claim 15: In line 18, delete “the hydraulic liquid” and replace with --a hydraulic liquid--, and in line 21, delete “a pressure” and replace with --the pressure--

The following is an examiner’s statement of reasons for allowance: prior art fails to teach, alone or in combination, a press system comprising first and second pilot-drive-type logic valves with respective first and second solenoid valves configured to switch a pressure acting on the pilot ports of the respective first and second logic valves between a pressure of the respective first and second pressure generation chambers and the system pressure which is the pressure of a low-pressure source, wherein for a period before the die cushion load acts on at least the first hydraulic cylinder and the slide descends, the valve controller switches the second solenoid valve and causes the pressure of the second pressure generation chamber to act on the pilot port of the second logic valve to open the second logic valve, and switches the first solenoid valve and causes the pressure of the first pressure generation chamber to act on the pilot port of the first logic valve to close the first logic valve. US 2017/0008061 to Kohno, which is considered to be the most relevant prior art, the logic valve is opened by the pressure of the low-pressure source acting on the pilot port, not the pressure of the pressure generation chamber, so it would not be obvious for one of ordinary skill in the art to modify Kohno to make the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725